Citation Nr: 1445822	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to December 8, 2008, for the award of service connection for ulcerative colitis ("abdominal disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision. 

A review of the record reflects the Veteran's representative has raised a claim of clear and unmistakable error in the May 1974 rating decision.  This claim has not yet been adjudicated and is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A December 1969 rating decision granted service connection for a nervous condition.  No claim of an abdominal disability was made on the July 1969 claim.  

2.  In August 1972, the Veteran filed a claim for a re-evaluation of his nervous condition, claiming that his abdominal, neck and head pain caused him to miss work.  

3.  A December 1972 rating decision increased the Veteran's disability rating for his service connected nervous condition to 30 percent disabling.  

4.  In November 1974, the RO denied the Veteran's request for an increase for his service connected anxiety reaction.  

5.  An April 1975 letter denied compensation for a gall bladder condition, noting that there was no evidence of injury or treatment in service for such condition.  

6.  In September 1975, the Veteran filed a notice of disagreement with the April 1975 decision denying service connection for a gall bladder condition.  

7.  An October 1975 rating decision denied the Veteran's request for an increase and stated that his diagnosed ulcerative colitis was not related to service and was not related to his service connected nervous condition.  

8. The Veteran appealed this decision once again and sent in private treatment notes regarding his ulcerative colitis, but the RO determined once again in February 1976 that no increase in disability was warranted.  The December 1972 rating decision became final after the RO issued their February 1976 letter and the Veteran did not file an appeal or submit new evidence within a year.  

9.  A July 1997 rating decision denied service connection for ulcerative colitis as due to herbicide exposure.  The Veteran submitted additional evidence to support his claim in August 1997 and the RO issued another rating decision denying service connection in August 1997.  The Veteran sent in additional evidence to support his claim and the RO denied the claim for service connection for ulcerative colitis once again in May 1998.  The July 1997 rating decision is final because the Veteran did not submit additional evidence or appeal the decision from May 1998.  

10.  In December 2008, the Veteran filed a claim to re-open his previously denied claims for service connection for ulcerative colitis.  

11. A May 2009 rating decision the RO denied the Veteran's request to re-open his claim for service connection for ulcerative colitis.  

12.  In June 2009, the Veteran filed a notice of disagreement to the May 2009 rating decision and submitted additional evidence to support his claim.  

13.  An April 2010 rating decision re-opened his claim and granted service connection for ulcerative colitis with an effective date of December 8, 2008.  

14. A March 2012 Statement of the Case denied entitlement to an earlier effective date prior to December 8, 2008 for entitlement to service connection for ulcerative colitis.  

15.  There is no evidence that constitutes a pending formal or informal request to re-open a claim for entitlement to service connection for ulcerative colitis between May 1998 and December 8, 2008. 

CONCLUSION OF LAW


The criteria for an effective date prior to December 8 2008, for the award of service connection for an abdominal disability have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.151, 3.155, 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to December 8, 2008, for the grant of service connection for his abdominal disability.  Specifically, he is asserting that there is evidence in his service medical records of a treatment for an abdominal illness in service; he should receive an effective date of September 7, 1967.  

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a) (2013).

The Veteran has filed several claims for service connection for an abdominal disability, specifically ulcerative colitis.  However, a review of the record indicates that neither the Veteran nor his representative filed a claim to re-open a claim for service connection for an abdominal disability between May 1998 and December 2008.  

The Board will now review the record for sake of clarity.  

In December 1969, the RO granted service connection for a nervous condition, with symptoms to include headaches, and cramps in the stomach.  In December 1972, the RO issued another rating decision increasing the Veteran's service connected nervous condition, recharacterized as an anxiety reaction, to 30 percent disabling.  The Veteran underwent a VA examination in conjunction with his claim for a further increase, and was denied in a November 1974.  In September 1975, the Veteran filed a notice of disagreement with the 30 percent increase and he submitted additional evidence.  

In April 1975, the Veteran was denied entitlement to service connection for a gall bladder disability, due to a diagnosis received in November 1974 of a non-functioning gall bladder.  In October 1975, the RO denied the Veteran's request for a higher evaluation and denied service connection for ulcerative colitis on a direct and secondary basis.  The Veteran submitted additional evidence in support of his claim and was again notified by the RO in February 1976 that he would not be receiving an increased evaluation for his service connected anxiety reaction.  The Veteran did not appeal this decision or submit additional evidence within a year following this decision, and as such, it became final.  

In September 1996, the Veteran filed a claim for service connection for ulcerative colitis, among other disabilities, as due to exposure to herbicides during his service in Vietnam.  In July 1997, the Veteran was denied by the RO his claim for service connection for ulcerative colitis, as due to herbicide exposure.  The Veteran submitted further evidence to support his claim and the denial of the claim for service connection for ulcerative colitis was continued.  Within the one-year period, the Veteran submitted additional evidence and the RO re-evaluated the claim but continued the denial of the claim for service connection for ulcerative colitis as due to exposure to herbicides in May 1998.  The Veteran did not appeal this decision or submit any further evidence within one year of the May 1998 decision and as such, the July 1997 rating decision for service connection for ulcerative colitis, as due to herbicide exposure is final.  

In December 2008, the Veteran filed a claim to re-open his claim for service connection for ulcerative colitis.  In May 2009, the RO denied the Veteran's request to re-open his claim for service connection for ulcerative colitis as the evidence submitted was not new and material.  The Veteran filed a notice of disagreement in June 2009 and submitted additional evidence to support his claim.  In April 2010, the RO granted the Veteran's claim for entitlement to service connection for ulcerative colitis with an effective date of December 8, 2008, his date of claim.  

The Board acknowledges that the Veteran asserts he is entitled to an effective date of September 7, 1967.  However, the evidence of record does not support that contention.  First, service connection cannot be granted for any period for which the Veteran is on active military duty.  The Veteran did not separate from service until July 15, 1969.  The earliest date for which service connection could be established is July 16, 1969.  Secondly, while the Veteran contends that abdominal pain was mentioned as one of the symptoms of his service-connected disorder of a nervous condition granted in December 1969, the Veteran did not file a claim for ulcerative colitis at that time.  Further, that claim became final in December 1970 because the Veteran did not file an appeal nor submit any additional evidence within a year of the rating decision.  Third, the Veteran filed for an increase for his nervous condition, citing abdominal pain as one of the reasons he missed work.  The RO granted the increase in December 1972.  The December 1972 rating decision became final in February 1977.  Fourth, the Veteran filed a claim in September 1996, for service connection for ulcerative colitis as due to herbicide exposure.  The RO denied the claim in July 1997 and that rating decision became final in May 1999.  Fifth, in December 2008, the Veteran filed a claim to re-open is claim for service connection for ulcerative colitis and that claim as granted in April 2010.  There is no evidence of record that the Veteran or his representative filed a claim to re-open his previously denied claims for service connection for ulcerative colitis between May 1998 and December 2008.  As such, since the previous claims all became final prior to the Veteran's claim in December 2008, those prior dates of claims are not the appropriate point from which to determine the effective date of an award for service connection.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As such, the Board may not assign an effective date for a grant ulcerative colitis prior to December 8, 2008.  To the extent the Veteran seeks an effective date prior to a final rating decision, or prior to December 2008, he must file a claim of clear and unmistakable error concerning the prior rating decision.  Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  As noted in the Introduction, a claim for CUE has recently been raised and is being referred for adjudication. 

A review of the record reveals that there are no formal or informal claims to re-open a claim for service connection for ulcerative colitis between the final July 1997 decision and the current December 8, 2008 effective date.  In the present case, the RO has granted benefits as of the date of receipt of the Veteran's claim.  In this case, there simply is no legal authority for the Board to assign an earlier effective date. As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  To the extent that the Veteran complained of abdominal pain or was treated for ulcerative colitis, prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).

As such, the Board finds that an effective date prior to December 8, 2008, is not warranted, as the Veteran did not file a claim to re-open his claim for service connection for ulcerative colitis until such date.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. § 3.400. 


Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473 ; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

In any event, the Board notes that prior to the initial award of service connection, the Veteran was informed how VA assigns effective dates.  See, e.g., March 2010 notice letter.  In an April 2011 notice letter, he was notified that his claim was awarded with a specific effective date assigned and informed why an earlier effective date had not been assigned.  He was also informed how to appeal that decision, and he did so.  Thus, based on the record as a whole, the Board finds that the VA provided the appropriate information to the Veteran regarding what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met. 

ORDER

An earlier effective date prior to December 8, 2008, for the award of service connection for ulcerative colitis is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


